      Case 3:18-cv-01362-RV-HTC Document 24 Filed 11/16/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION



RICKY PAUL LOMBARDI,
      Petitioner,

v.                                          Case No. 3:18cv1362-RV-HTC

MARK S INCH,
      Respondent.
                                /

                                    ORDER

      The magistrate judge issued a Report and Recommendation on

October 29, 2020 (ECF No. 22). The parties were furnished a copy of the

Report and Recommendation and afforded an opportunity to file---and the

petitioner did file (ECF No. 23)---objections pursuant to Title 28, United

States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

      Having considered the Report and Recommendation, and the

objections thereto, I have determined the Report and Recommendation

should be adopted.

      Accordingly, it is now ORDERED as follows:
      Case 3:18-cv-01362-RV-HTC Document 24 Filed 11/16/20 Page 2 of 2




      1.    The magistrate judge’s Report and Recommendation (ECF No.

22) is adopted and incorporated by reference in this order.

      2.    The petition under 28 U.S.C. § 2254, challenging the conviction

in State v. Lombardi, 2013-CF-1131, in the First Judicial Circuit, in and for

Escambia County, Florida, ECF Doc. 4, is DENIED without an evidentiary

hearing.

      3.    A certificate of appealability is DENIED.

      4.    The clerk of court is directed to enter judgment accordingly and

close this case.

      DONE AND ORDERED on this 16th day of November, 2020.


                              /s/ Roger Vinson
                              ROGER VINSON
                              SENIOR UNITED STATES DISTRICT JUDGE




3:18cv1362-RV-HTC
